Arrington,' J.
Tommy Oatis, deceased, died from injuries received as a result of a tree falling on him while working for Alton and Jimmy Williamson. The dependents of deceased filed their claim for death benefits under the Mississippi Workmen’s Compensation Act against the Williamson Lumber Company, a partnership composed of L. C. Williamson and James Oliver Williamson, and T. H. Mastin & Company, its insurance carrier. The attorney-referee denied the claim, which was affirmed by the full commission and the Circuit Court of Lamar County. Prom this judgment the appellant appeals.
We will not detail the evidence, as a careful examination of the. record ■ shows that the appellant failed to establish that the deceased, at the time of his injury on *272October 18, 1955, was an employee of Williamson and Williamson Lumber Company. Neither does the evidence show that at the time of his injury, Alton and Jimmy Williamson were employees of the said lumber company. Cf. Nelson v. Slay, 216 Miss. 589, 63 So. 2d 45.
 The sole question on this appeal is whether there was substantial evidence to support the findings of the commission.  The burden of proof was upon the claimant to prove facts prerequisite to recovery. Ingalls Shipbuilding Corp. v. Howell, 221 Miss. 824, 74 So. 2d 863; Smith v. St. Catherine Gravel Co., 220 Miss. 462, 71 So. 2d 221.
 We are of the opinion that there was substantial evidence to support the finding of the commission, and under the settled rule of this Court we would not be warranted in setting it aside. Malley v. Over The Top, 90 So. 2d 678; Sones v. Southern Lumber Company, 215 Miss. 148, 60 So. 2d 582; Barry v. Sanders Co., 211 Miss. 656, 52 So. 2d 493; Deemer Lumber Company v. Hamilton, 211 Miss. 673, 52 So. 2d 634; Thornton v. Magnolia Textiles, Inc., 55 So. 2d 172; Fischer v. Gloster Lumber, etc., Co., 57 So. 2d 871; T. H. Mastin & Co. v. Mangum, 215 Miss. 454, 61 So. 2d 298; Mississippi Products, Inc. v. Gordy, 80 So. 2d 793; and Southern Engineering & Electrical Co. v. Chester, 83 So. 2d 811.
Affirmed.
Roberds, P. J., and Lee, Holmes and Ethridge, JJ., concur.